Citation Nr: 0611101	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for psychophysiological 
musculoskeletal reaction (to include migraine headaches), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

Migraines represent the most dominant part of the veteran's 
service connected disability; they are not productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a higher rating for psychophysiological 
musculoskeletal reaction (to include migraine headaches) have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.124a, 4.126, Diagnostic 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				     I.  Increased Ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here. 

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (2005).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The veteran's psychophysiological musculoskeletal reaction 
(to include migraine headaches) is currently rated as 30 
percent disabling under Diagnostic Codes (DC's) 9422-8100.  
However, it is clear from a review of the claims folder that 
the veteran's condition has been rated under DC 8100, which 
pertains to migraine headaches and that the migraine are 
without doubt the more disabling aspect of the condition.   

Under DC 8100, a 30 percent evaluation is warranted for 
migraine headaches where there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation is warranted if 
there are very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  

The medical evidence contains numerous reports diagnosing 
headaches, however, there is no medical evidence showing 
migraines characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  It was noted in both the February 
2004 and April 2005 VA examination reports that the veteran 
was self-employed, working in the lumber industry cutting 
wood.  It was stated in the February 2004 VA examination 
report that the veteran cut down on his working due to 
frequent headaches, numbness of the hands, shoulder pain, and 
neck pain.  In April 2005 and November 2005 letters, Dr. R.B. 
Thornton of the VA Medical Center in Tuscaloosa stated that 
the veteran's headaches were constant and interfered with his 
ability to work due to the severity of the pain.  The April 
2005 VA examination report noted that the veteran had daily 
headaches, but it was indicated that he had migraines two to 
three times per month.  These episodes were stated to be 
treated with just rest and sleep; no medication was taken.  
It was stated that the veteran lived next door to his lumber 
business and that, with the onset of a migraine, he went home 
and rested with an ice pack.  The veteran reported that he 
would be okay the next day and would go back to work.  With 
regard to the severity of such headaches, it was stated that 
most attacks were prostrating.  They were reported to last 
hours.  It was noted that the veteran got daily "sick" 
headaches that last all day, but that he continued to work 
despite these.  The examiner stated that the veteran missed a 
1/2 day of work once or twice a month.  Although stating that 
there was a significant general occupational effect, the 
examiner specifically stated that the veteran's headaches 
were not severe enough to cause economic inadaptability.  

Therefore, even conceding that the veteran suffers from 
prostrating attacks and that his headaches interfere with his 
ability to work, the preponderance of the evidence is against 
a rating in excess of 30 percent for psychophysiological 
musculoskeletal reaction (to include migraine headaches).  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability must be shown in 
order to warrant a higher, 50 percent, rating.  Accordingly, 
the veteran's claim must be denied.  

A higher rating is not warranted under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is reiterated that the veteran is rated under DC's 9422-
8100.  DC 9422 pertains to pain disorder, which is rated 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130.  However, a rating under 9422 in this case 
is inappropriate.  The Board acknowledges the argument by the 
veteran's representative set forth in the June 2004 Informal 
Hearing Presentation that the psychological side of the 
veteran's condition was not taken into account.  In this 
regard, the veteran's diagnosed condition of depression was 
referenced.  However, it is emphasized that it is essential 
that, in the evaluation of a veteran's disability, the 
disability is viewed in relation to its history.  Service 
connection was granted by an October 1969 rating decision.  
It is clear from both the rating decision itself and the 
October 1969 notice letter that the veteran's condition was 
determined to be manifested solely by headaches.  The rating 
decision referenced that August 1969 VA examination report 
wherein it was noted that the veteran related that he had no 
complaints other than headaches.  The notice letter 
characterized the disability as a musculoskeletal condition 
causing headaches.  The Board finds that, given the 
foregoing, coupled with current medical evidence of record, 
the veteran's disability is most appropriately rated under DC 
8100 as it represents the most dominant aspect of the 
disability.  38 C.F.R. § 4.126.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).



					II.  VCAA                        

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2004 letter informed 
the appellant that, in order to establish entitlement to an 
increased rating for his service-connected disability, the 
evidence needed to show that the condition had gotten worse.  
The letter also informed the veteran of VA's duty to assist 
to assist him in obtaining evidence for his claim, as did a 
February 2004 letter.  In addition, the April 2004, August 
2005, and December 2005 supplemental statements of the case 
(SSOC's) reiterated the above-described duties, in that they 
listed 38 C.F.R. § 3.159.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the September 2004 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA any evidence in his possession that pertained to 
his condition.
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, subsequent to 
the veteran receiving the April 2004 and August 2005 SSOC's 
and the February 2004 and September 2004 VCAA letters, the 
claim was readjudicated by the AOJ in the December 2005 SSOC.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased rating for psychophysiological musculoskeletal 
reaction (to include migraine headaches) is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


